REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance. 
The instant claims are directed to a method of making an implantable valve. The closest prior art is considered to be that of Kurk et al. USPN 6953332 B1, and Corbett et al., US 2011/0257739 A1.
Claims 18 and 23 are allowable because the cited references fail to disclose, both individually and collectively, a method of making an implantable valve comprising a step of placing a mandrel having leaflet-forming surfaces into a stent having spaced-apart elongated leaflet support members so that the leaflet support members of the stent extend along ledges of the mandrel, each of the ledges extending from a main surface of the mandrel inwardly towards leaflet-forming surfaces of the mandrel spaced from the main surface, each of the ledges having an outer edge intersecting the main surface and each of the ledges having an inner edge opposite the outer edge and intersecting a proximal end of the leaflet-forming surfaces. Claim 37 is allowable because it has been amended to recite the allowable subject matter of Claim 29. Hence, Claim 18-37 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774